t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c contact person telephone number identification_number employer_identification_number date number release date uil code legend m n o p dear ------------ date in which m requested certain rulings with respect to the treatment of income derived from debt-financed_property under sec_514 of the internal_revenue_code service as exempt from federal_income_tax under sec_501 of the internal_revenue_code m has also been determined not to be a private_foundation because it is described in sec_509 and sec_170 and custodial services and housing m states that it has a physical campus consisting of facilities designed to accommodate the resident needs of a number of adults in what are several levels of residence accommodation and care independent living cottages and apartments assisted living facilities and a fully medicare-certified licensed skilled nursing facility in addition m has special facilities for memory-impaired residents n is organized as a limited_liability_company under the laws of o and is wholly owned by m m states that n has neither elected treatment as a corporation nor has it applied for tax exemption on its own m is a continuing care retirement community recognized by the internal revenue as a continuing care retirement community m provides long-term care medical this letter is in reply to the letter from the authorized representative of m dated m states that it owns excess land on its campus that is located adjacent to its main m states that p intends to use the leased building as an outpatient medical clinic to facilities m has leased this land to n on an annual basis under the terms of a written lease n has built a specialized medical office building on the land n intends to encumber the building with mortgage debt at some time during or after the completion of construction n will lease the entire building on a net_lease basis to p under a written lease agreement p is a regional full-service not-for-profit hospital recognized as exempt under sec_501 of the code with its main hospital facility located a few miles away from m serve the residents of m as well as the surrounding community p also intends to sublease portions of the building to independent medical-related tenants such as certain physician practice groups which have an economic_interest in leasing space from the hospital at the clinic site due to the proximity of the location of the building to the large population of residents of m and the proximity of the building to serve local residents of the county who are not inclined to travel to the p’s main facility to seek medical services due to the distance tax purposes and its operations are to be encompassed with the existing tax exempt status of m the building owned by m through its ownership of n is not subject_to the debt-financed_property rules under sec_514 of the code as the building’s use meets the exception outlined in sec_514 n as a wholly owned company of m is a disregarded_entity for federal income m has requested rulings that sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by a ny organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the function constituting the basis of its exemption sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation continues that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_514 of the code provides that a portion of the income derived from sec_514 of the code defines debt-financed_property to mean with certain or on account of each debt-financed_property shall be included as an item_of_gross_income derived from unrelated_trade_or_business exceptions any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year sec_514 of the code provides that the term debt-financed_property does not include any property substantially_all the use of which is substantially related aside from the need of the organization or income or funds to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 financed property if it is real_property subject_to a lease to a medical clinic and the lease is entered into primarily for purposes which are substantially related aside from the need of such organization for income or funds or the use it makes of the rents derived to the exercise or performance by the lessor of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 of the code of the code establishes that a limited_liability_company wholly owned by a single announcement 1999_2_cb_545 discussing final regulations under section sec_1_514_b_-1 of the regulations provides that property is not debt- organization exempt under sec_501 may be disregarded as an entity separate from its owner when an entity is disregarded as separate from its owner its operations are treated as a branch or division of its owner therefore an owner that is exempt under sec_501 must include as its own information pertaining to the finances and operations of a disregarded_entity in its annual information_return the facts in this ruling_request as set forth above show that n is wholly owned and operated by m n has not elected treatment as a corporation and has not applied for exemption from federal_income_tax m so controls the affairs of n that n is merely an instrumentality of m and may be disregarded as an entity separate from m m’s exempt purposes are to provide long-term care and housing to senior citizen residents in an environment that is self-contained and which has graduated levels of service including medical and custodial services to meet the needs of the aging population who reside there m also has a fully medicare-certified licensed skilled nursing facility in the retirement community the mission of m is enhanced by allowing onsite medical facilities to be integrated into the retirement community through the construction of a medical clinic operated by a local hospital for this reason the property will be used for purposes that are substantially related to m’s performance of its charitable purpose therefore sec_514 of the code and sec_1_514_b_-1 of the regulations are applicable to the use of this property accordingly based on the facts and circumstances as stated above we rule that n as a wholly owned company of m is considered to be a disregarded_entity for federal_income_tax purposes and its operations are encompassed with the existing tax exempt status of m to the debt-financed_property rules under sec_514 of the code the building owned by m through its ownership of n is not subject these rulings are based on the understanding that there will be no material changes in the facts upon which they are based any such change should be reported to the ohio tax exempt and government entities te_ge customer service office because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records a copy of this ruling is being forwarded to the ohio te_ge customer service office except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours jane baniewicz manager exempt_organizations technical group
